Michigan Supreme Court
                                                                                             Lansing, Michigan
                                                                Chief Justice:         Justices:



Syllabus                                                        Robert P. Young, Jr.   Stephen J. Markman
                                                                                       Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                       David F. Viviano
                                                                                       Richard H. Bernstein
                                                                                       Joan L. Larsen
This syllabus constitutes no part of the opinion of the Court but has been             Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.               Corbin R. Davis



                                               PEOPLE v HARRIS
                                                PEOPLE v LITTLE
                                               PEOPLE v HUGHES

             Docket Nos. 149872, 149873, and 150042. Argued November 4, 2015 (Calendar No. 2).
       Decided June 22, 2016.

               Nevin Hughes, a Detroit police officer, assaulted a person while on duty. The victim
       filed a complaint, resulting in an internal investigation by the Detroit Police Department’s Office
       of the Chief Investigator (OCI). Hughes made statements during the investigation, under the
       threat of dismissal from his job, in which he denied the allegations. After a video recording of
       the incident came to light, Hughes was charged in the 36th District Court with felony misconduct
       in office, misdemeanor assault and battery, and obstruction of justice. Two other Detroit police
       officers, Sean Harris and William Little, who had been standing nearby during the incident and
       had made statements denying the allegations against Hughes during the OCI investigation under
       the threat of dismissal from their jobs, were also charged in the 36th District Court with
       obstruction of justice. The court, Katherine L. Hansen, J., relying on the Fifth Amendment of the
       United States Constitution and the disclosures by law enforcement officers act (DLEOA),
       MCL 15.391 et seq. (which states that an involuntary statement made by a law enforcement
       officer, and any information derived from that statement, may not be used against the officer in a
       criminal proceeding), determined that defendants’ statements during the investigation could not
       be used against them. Because the obstruction-of-justice charges could not be sustained without
       using defendants’ statements, the court dismissed those charges. The prosecution appealed. The
       Wayne Circuit Court, Bruce U. Morrow, J., affirmed the dismissal of the obstruction-of-justice
       charges. The Court of Appeals granted applications by the prosecution for leave to appeal with
       regard to each defendant and consolidated the appeals. The Court of Appeals, METER, P.J., and
       JANSEN, J. (WILDER, J., concurring in part and dissenting in part), reversed and remanded the
       cases to the district court for reinstatement of the obstruction-of-justice charges, concluding that
       neither the Fifth Amendment nor the DLEOA barred the use of defendants’ false statements in
       the criminal proceedings. People v Hughes, 306 Mich. App. 116 (2014). The Supreme Court
       granted defendants’ applications for leave to appeal. People v Harris, 497 Mich. 958 (2015).

            In an opinion by Justice ZAHRA, joined by Chief Justice YOUNG and Justices
       MCCORMACK, BERNSTEIN, and LARSEN, the Supreme Court held:
        Under the DLEOA, any information provided by a law enforcement officer, if compelled
under threat of any employment sanction by the officer’s employer, cannot be used against the
officer in subsequent criminal proceedings. The act does not distinguish between true and false
statements. Therefore, even if false, the officer’s statements cannot be used against the officer in
a subsequent prosecution.

        1. In People v Allen, 15 Mich. App. 387 (1968), the Court of Appeals held that the Fifth
and Fourteenth Amendments’ benefits of freedom from a coerced waiver of the right to remain
silent had to be respected even in a subsequent perjury prosecution. But as the Court of Appeals
correctly observed, after Allen was decided, Michigan caselaw failed to keep pace with federal
developments in this area of the law, including United States Supreme Court decisions clarifying
that the Fifth Amendment only applies to truthful statements. Accordingly, the Court of Appeals
repudiated its prior decision in Allen and held that the Fifth Amendment did not bar the use of
defendants’ false statements. The parties did not challenge the repudiation of Allen on appeal in
the Michigan Supreme Court and, given the developments in the law in the time since Allen was
decided, there was no reason to disturb that repudiation.

        2. MCL 15.393 states that an involuntary statement made by a law enforcement officer,
and any information derived from that involuntary statement, shall not be used against the law
enforcement officer in a criminal proceeding. MCL 15.391(a) defines the term “involuntary
statement” as information provided by a law enforcement officer, if compelled under threat of
dismissal from employment or any other employment sanction, by the law enforcement agency
that employs the law enforcement officer. The Legislature chose to use broad language in the
DLEOA. The act does not expressly limit its protections to true statements, nor does it contain
any express exception for perjury, lying, providing misinformation, or similar dishonesty. The
word “information” does not connote only truthful information. In common usage, the word
“information” is regularly used in conjunction with adjectives suggesting “information” may be
true or false. The Court of Appeals erred when it concluded that the Legislature, by merely
using the word “information,” intended to impose an inherent requirement of veracity for
involuntary statements to be covered under the DLEOA. Examination of the Legislature’s use of
“information” in other statutes leaves no doubt that in the DLEOA the unmodified term is
properly construed to apply to all “information,” whether true or false. Several statutes related to
immunity and compulsory statements refer to “truthful information.” The presence of the word
“truthful” in these statutes is linked to this Court’s ruling in People v McIntire, 461 Mich. 147
(1999). At issue in McIntire was the proper interpretation of transactional immunity for
witnesses compelled to answer potentially incriminating questions under MCL 767.6. In light of
the statute’s plain language at the time, the McIntire Court rejected the notion that a grant of
immunity under MCL 767.6 extended only to truthful answers, reasoning that the text of the
statute was clear and unambiguous and did not condition immunity on truthful testimony. The
Legislature subsequently amended MCL 767.6 and other statutes to add “truthful” to terms such
as “testimony” and “information” when the Legislature sought to add that limitation. The
Legislature clearly knows how to limit information based on its veracity when such a limitation
is important to conveying the Legislature’s intent, but it chose not to do so in the DLEOA.
Given the plain language of the act, the Legislature intended the word “information,” as used in
MCL 15.391, to include no inherent requirement of veracity, but instead to include statements
that may be true or false.
        3. Applying this interpretation of the DLEOA’s plain language, the obstruction-of-justice
charges brought against defendants had to be dismissed. Defendants provided statements
regarding their encounter with the victim under threat of termination; these statements, though
false, were protected by the DLEOA and, therefore, could not be used against defendants in a
criminal proceeding. There was no dispute that defendants’ statements provided the only basis
for charging them with obstruction of justice and that the charges had to be dismissed if the
officers’ statements were inadmissible. While the result might be unpalatable, the Court could
not substitute its own policy judgment in the face of the text of the statute.

       Court of Appeals judgment reversed to the extent it held that under the DLEOA a law
enforcement officer’s involuntary statement could be used against the officer in a criminal
proceeding if the statement was false. District court orders dismissing the obstruction-of-justice
charges brought against defendants reinstated.

        Justice MARKMAN, joined by Justice VIVIANO, concurring in part and dissenting in part,
agreed with the majority opinion to the extent it held that the Fifth Amendment does not preclude
the use of false statements by a law enforcement officer in a prosecution for obstruction of
justice, but disagreed with it to the extent it held that the DLEOA precludes the use of false
statements by a law enforcement officer in a prosecution for obstruction of justice. That is,
contrary to the majority, Justice MARKMAN agreed with the Court of Appeals that false
statements do not constitute “information” and therefore are not protected by the DLEOA. Lies
do not constitute “information” as that term is commonly defined and understood. “Information”
is commonly defined as knowledge. Lies do not impart knowledge. Indeed, one becomes
increasingly less informed as a result of lies. A number of Michigan statutes refer to
“inaccurate” or “misleading” information, supporting the Court of Appeals majority’s conclusion
that “information” signifies truthful information because in those unusual circumstances in
which the Legislature is intending to refer to untruthful information, the Legislature recognizes
that it needs to supply a modifier to precede “information” because, when unmodified,
“information” signifies truthful information. Although the Legislature added “truthful” before
“information” in a handful of statutes in the wake of McIntire, the Legislature likely did not
believe it needed to add “truthful” before “information” when it enacted the DLEOA seven years
later because (a) the DLEOA was viewed as a codification of United States Supreme Court
decisions, which held that the Fifth Amendment did not protect false statements, and (b) the
Legislature almost certainly perceived the word “information” as only connoting truthful
information and simply did not feel obligated in perpetuity to add “truthful” every time it used
the word “information.” Nothing within McIntire can be read to suggest that false statements
constitute “information.” Rather, what most obviously can be drawn from the Legislature’s
response to McIntire is that McIntire’s equivalent treatment of truthful and false statements was
squarely repudiated, an equivalency that is exactly repeated in the majority’s interpretation in the
instant case. Additionally, MCL 15.391 defines the term “involuntary statement” as information
provided by a law enforcement officer, if compelled. Not only are lies not “information,” but
they are also not “compelled.” That is why the Fifth Amendment prohibition against compelled
self-incrimination does not protect perjury. The government did not compel defendants to lie; it
sought only to “compel” defendants to tell the truth. That defendants chose to provide
exculpatory falsehoods, rather than inculpatory truths, resulted in their loss of protection under
the Fifth Amendment and the DLEOA. Moreover, the DLEOA is based on an obvious theory of
quid pro quo: police officers provide information to the government about police misconduct and
in exchange the government agrees not to use the information against the officers. However,
when the officers proceed to lie to the government, the government is deprived of that to which it
was entitled in exchange for the grant of immunity—information. No Legislature, and no
legislator, could conceivably have intended such a result. Construing the DLEOA in light of its
purpose—assisting in the discovery of police misconduct—strongly supports the conclusion that
“information” presupposes “truthful information.” Simply put, there is no reason to enact an
immunity statute if it cannot produce “information” that is helpful in uncovering police
misconduct. Justice MARKMAN would have affirmed the judgment of the Court of Appeals.




                                    ©2016 State of Michigan
                                                                 Michigan Supreme Court
                                                                       Lansing, Michigan
                                           Chief Justice:          Justices:



OPINION                                    Robert P. Young, Jr. Stephen J. Markman
                                                                Brian K. Zahra
                                                                Bridget M. McCormack
                                                                David F. Viviano
                                                                Richard H. Bernstein
                                                                Joan L. Larsen

                                                            FILED June 22, 2016



                       STATE OF MICHIGAN

                               SUPREME COURT


PEOPLE OF THE STATE OF MICHIGAN,

         Plaintiff-Appellee,

v                                                   No. 149872

SEAN HARRIS,

         Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

         Plaintiff-Appellee,

v                                                   No. 149873

WILLIAM LITTLE,

         Defendant-Appellant.
PEOPLE OF THE STATE OF MICHIGAN,

             Plaintiff-Appellee,

v                                                            No. 150042

NEVIN HUGHES,

             Defendant-Appellant.


BEFORE THE ENTIRE BENCH

ZAHRA, J.
      In these three consolidated cases, we address the difficult question of whether

defendants’ false statements made while serving as law enforcement officers during an

internal affairs investigation can be used against them in criminal proceedings. We

conclude that under the disclosures by law enforcement officers act (DLEOA),

MCL 15.391 et seq., false or inaccurate information cannot be used against a law

enforcement officer in subsequent criminal proceedings. To hold otherwise would defeat

the Legislature’s stated intent to preclude the use of “any information,” MCL 15.393, a

law enforcement officer is compelled to provide “under threat of . . . any . . . employment

sanction,” 1 MCL 15.391(a). And while we agree with the Court of Appeals that the Fifth



1
  The DLEOA does not provide law enforcement officers with immunity. It only
prevents a law enforcement officer’s “involuntary” statements from being used against
the officer in a criminal prosecution. MCL 15.391(a); MCL 15.393. A law enforcement
officer may be prosecuted for criminal conduct based on evidence other than involuntary
statements provided by the officer during an internal inquiry. In the present cases,
defendant Hughes is subject to charges independent of the obstruction-of-justice charge
that stems from his statement. And while we express no opinion regarding the validity of
other charges that could have been asserted against defendants Harris and Little, we note


                                            2
Amendment of the United States Constitution as interpreted in Garrity v New Jersey 2

does not compel this result, states may provide protections greater than those secured

under the United States Constitution, and that is exactly what the Michigan Legislature

did when it enacted the DLEOA in 2006. Simply stated, the DLEOA bars the use in a

subsequent criminal proceeding of all information provided by a law enforcement officer

under threat of any employment sanction. The act does not distinguish between true and

false statements. Although the Legislature is free to amend the DLEOA to change the

policy enacted, we are not. No matter how we view the policy, we must follow the

language chosen by the Legislature. We reverse the judgment of the Court of Appeals

and reinstate the orders of dismissal entered in the district court.

                        I. BASIC FACTS AND PROCEEDINGS

       This case arises out of a disturbing encounter between Dajuan Hodges-Lamar and

defendants, who at the time were police officers for the city of Detroit. While on duty in

November 2009, defendant Hughes approached Hodges-Lamar while he was seated in a



the Michigan Legislature has made it unlawful for a public official to willfully neglect
one’s duty. MCL 750.478.
2
  The Supreme Court of the United States held in Garrity v New Jersey, 385 U.S. 493, 500;
87 S. Ct. 616; 17 L. Ed. 2d 562 (1967), that “the protection of the individual under the
Fourteenth Amendment against coerced statements prohibits use in subsequent criminal
proceedings of statements obtained under threat of removal from office . . . .” A hearing
in which a law enforcement officer is called on to make a statement under threat of an
employment sanction has become known as a “Garrity hearing,” and the statement
provided under that threat, a “Garrity statement.” It was at a Garrity hearing that each
defendant provided the Garrity statements that led to the common-law obstruction-of-
justice charges at issue here.



                                               3
car at a gas station. Hughes initially appeared to question Hodges-Lamar, but quickly

proceeded to assault him while defendants Harris and Little, who were also on duty,

stood by and did nothing to stop the assault. Hodges-Lamar filed a complaint with the

Detroit Police Department, which spurred an internal investigation by the Detroit Police

Department’s Office of the Chief Investigator (OCI). All three defendants were called to

testify at a Garrity hearing.

       The OCI presented defendants with an advice-of-rights form drafted by the Detroit

Police Department. In relevant part, the form broadly stated:

             4. If I refuse . . . to answer questions . . . I will be subject to
       departmental charges which could result in my dismissal from the police
       department.

              5. If I do answer . . . neither my statements or any information or
       evidence which is gained by reason of such statements can be used against
       my [sic] in any subsequent criminal proceeding.

The language of this form, like the language of DLEOA, did not expressly require

truthful answers or truthful statements. 3 Defendants also received a reservation-of-rights

form drafted by the Detroit Police Department, which provided, in relevant part, as

follows:




3
  Recognizing that the rights granted defendants by the Detroit Police Department in its
advice-of-rights form are extremely broad, this Court asked the parties to brief a question
not previously raised by either party: “whether the [advice-of-rights form] signed by the
defendants bar[s] the use of their statements in a criminal prosecution as violative of state
or federal rights against self-incrimination.” People v Harris, 497 Mich. 958 (2015). We
need not address this issue because the case is fully resolved under the DLEOA.



                                             4
             It is my belief . . . that this Statement and the Preliminary Complaint
      Report will not and cannot be used against me in any subsequent
      proceedings other than disciplinary proceedings within the confines of the
      Department itself. For any and all other purposes, I hereby reserve my
      Constitutional rights to remain silent under the FIFTH and
      FOURTEENTH AMMENDMENTS [sic] to the UNITED STATES
      CONSTITUTION, and Article I, Section 17 of the MICHIGAN
      CONSTITUTION.

      All three defendants made false statements at the Garrity hearing. Defendants

Harris and Little denied that Hughes had any physical contact with Hodges-Lamar.

Hughes admitted that he removed Hodges-Lamar from Hodges-Lamar’s car during

questioning, but Hughes maintained that he did not use any unnecessary force against

Hodges-Lamar. A video recording of the incident surfaced after defendants had made

their statements. The video recording was provided to the OCI. 4

      The video recording is wholly at odds with the statements provided by defendants.

The prosecutor charged Hughes with common-law felony misconduct in office,

MCL 750.505, misdemeanor assault and battery, MCL 750.81, and obstruction of justice,

also under MCL 750.505. Defendants Harris and Little were each charged with one




4
  The video showed defendant Hughes approach Hodges-Lamar’s vehicle while
defendants Harris and Little assumed positions at the rear of the vehicle and the
passenger door. Hughes pulled Hodges-Lamar out of the vehicle by his collar, slammed
him against the car, and searched him. Meanwhile, Harris and Little had moved closer to
Hughes and Hodges-Lamar. Hughes pushed Hodges-Lamar toward Harris and Little.
Finally, Hughes can be seen striking Hodges-Lamar with an open hand in the throat,
punching him again, pushing him to the ground, picking him up by the collar several
times, slamming him onto the car, and pushing him back toward Harris and Little.
Afterward, Hodges-Lamar was issued a citation for driving without proof of insurance.



                                            5
count of common-law obstruction of justice, MCL 750.505. The obstruction-of-justice

charges were based on allegations that the officers lied during the initial investigation.

         Defendants brought motions in district court to dismiss the obstruction-of-justice

charges. 5 The district court concluded that defendants’ statements were protected by the

DLEOA, even if the information provided was false or misleading. The court determined

that without defendants’ statements the obstruction-of-justice charges could not be

sustained and dismissed those charges. The prosecution appealed in the circuit court,

which concluded that the district court had not abused its discretion by dismissing the

obstruction-of-justice charges.

         The prosecution filed applications for leave to appeal in the Court of Appeals with

regard to all three defendants. In a published opinion, a divided panel reversed the lower

courts and reinstated the obstruction-of-justice charges. 6 The majority recognized that its

holding conflicted with People v Allen, 7 which held that “the Fifth and Fourteenth

Amendments’ benefits of freedom from [a] coerced waiver of the right to remain

silent . . . must be respected,” even in a subsequent perjury prosecution. After noting that

Allen was not binding precedent under MCR 7.215(J)(1), the majority concluded that “in

light of the post-Garrity caselaw permitting a witness’s statements to be used against him


5
  Defendant Hughes did not challenge the bindover regarding his common-law felony
misconduct in office and misdemeanor assault and battery charges. As a result, those
charges are not at issue on appeal.
6
    People v Hughes, 306 Mich. App. 116; 855 NW2d 209 (2014).
7
    People v Allen, 15 Mich. App. 387, 396; 166 NW2d 664 (1968).



                                              6
or her in a subsequent criminal prosecution for a collateral offense such as perjury or

obstruction of justice, we expressly disavow Allen’s reasoning.” 8 The majority further

concluded that “[t]he district court . . . abused its discretion by excluding defendants’

false statements under MCL 15.393 . . . .” 9       The majority reasoned that “the statute

internally limits the phrase ‘involuntary statement’ to include true statements only, and

that false statements and lies therefore fall outside the scope of the statute’s protection.” 10

          Judge WILDER dissented from the majority’s determination that false statements

fall outside the DLEOA’s scope of protection. Relying on the plain meaning of the

words of the act, Judge WILDER reasoned that the protection granted law enforcement

officers under the DLEOA applies to all information garnered from an officer during a

compulsory internal police investigation.

          Defendants filed separate applications for leave to appeal in this Court, each

arguing that the Court of Appeals majority erred by concluding that the DLEOA’s scope

of protection did not encompass defendants’ false statements. On February 4, 2015, we

granted the applications, directing the parties to brief “whether the Disclosures by Law

Enforcement Officers Act, MCL 15.391, et seq., precludes the use of false statements by

a law enforcement officer in a prosecution for obstruction of justice[.]” 11



8
    Hughes, 306 Mich. App. at 128.
9
    Id.
10
     Id. at 129.
11
     Harris, 497 Mich. 958.



                                               7
                               II. STANDARD OF REVIEW

         We review de novo constitutional issues and matters of statutory interpretation. 12

                                      III. ANALYSIS

         We must determine whether Michigan law provides these defendants with more

protections than those provided under the Fifth Amendment of the United States

Constitution. 13 While we touch on the constitutional right against self-incrimination

found in the Fifth Amendment and the corresponding provision of the Michigan

Constitution, this case does not turn on those constitutional provisions. Defendants do

not maintain the protection they seek comes from Garrity or its progeny under federal or

Michigan caselaw. 14      Rather, defendants argue that the Legislature, in enacting the

DLEOA, chose to afford law enforcement officers greater protection than that available


12
     People v McKinley, 496 Mich. 410, 414-415; 852 NW2d 770 (2014).
13
  See Malloy v Hogan, 378 U.S. 1; 84 S. Ct. 1489; 12 L. Ed. 2d 653 (1964), which applied
the Fifth Amendment protection against self-incrimination to the states through the
Fourteenth Amendment.
14
   Many cases have developed Garrity into the rule as it is understood today. As is
particularly relevant to this opinion, the Supreme Court of the United States has clarified,
since Garrity, that its interpretation of the Fifth Amendment only applies to truthful
statements. See, e.g., United States v Wong, 431 U.S. 174; 97 S. Ct. 1823; 52 L. Ed. 2d 231
(1977); United States v Apfelbaum, 445 U.S. 115; 100 S. Ct. 948; 63 L. Ed. 2d 250 (1980).

       As the Court of Appeals correctly observed, however, Michigan caselaw has not
expressly kept pace with this federal development of the Garrity rule. The last published
authority on the topic came from Allen, 15 Mich. App. 387, which concluded that Garrity
applies to false statements; Allen was not directly repudiated by a Michigan court until
the Court of Appeals’ opinion in this case. The parties do not challenge this repudiation
and, given the developments in Garrity jurisprudence in the time since Allen was issued,
we see no reason to disturb it.



                                               8
under the Fifth Amendment and that statutory protection requires dismissal of the

obstruction-of-justice charges brought against them. This protection, defendants argue, is

found in the plain language of the DLEOA, specifically MCL 15.393, which provides:

                An involuntary statement made by a law enforcement officer, and
         any information derived from that involuntary statement, shall not be used
         against the law enforcement officer in a criminal proceeding.

The DLEOA defines the term “involuntary statement” as follows:

               “Involuntary statement” means information provided by a law
         enforcement officer, if compelled under threat of dismissal from
         employment or any other employment sanction, by the law enforcement
         agency that employs the law enforcement officer.[15]

         The prosecution argues this language does not preclude the use in later criminal

proceedings of false or misleading information obtained through a Garrity hearing. The

prosecution characterizes the language as nothing more than a codification of the Garrity

rule as it has been developed through federal caselaw. Thus, the prosecution argues that

the DLEOA only provides the protection afforded under the Fifth Amendment. Because

the Supreme Court of the United States has made it clear that the Fifth Amendment

grants a privilege to remain silent without consequence, but “does not endow the person

who testifies with a license to commit perjury,” 16 the prosecution maintains that the

DLEOA does not protect from subsequent criminal prosecution a law enforcement officer

who provides false or misleading statements in a Garrity hearing.



15
     MCL 15.391(a).
16
     Wong, 431 U.S. at 178 (citation and quotation marks omitted).



                                             9
         The plain language of the DLEOA controls our resolution of this dispute and

compels us to agree with defendants.         Applying traditional principles of statutory

construction to the language of the DLEOA, we must conclude that the act sweeps within

its scope the false statements offered by defendants.         While we may question the

Legislature’s decision to offer such unqualified protections, we are obligated to respect

that decision and interpret the statute in accordance with its plain language.

                       A. THE DLEOA’S PROTECTIONS REACH
                       BOTH TRUE AND FALSE STATEMENTS
         Our primary focus in this case—and all cases in which we are called upon to

interpret a statute—is the language of the statute under review. The words of the statute

provide the best evidence of legislative intent and the policy choices made by the

Legislature. 17 Our role as members of the judiciary is not to second-guess those policy

decisions or to change the words of a statute in order to reach a different result. In fact, a

“clear and unambiguous statute leaves no room for judicial construction or

interpretation.” 18 Therefore, we start by examining the words of the statute, which

“should be interpreted on the basis of their ordinary meaning and the context within

which they are used in the statute.” 19




17
     White v Ann Arbor, 406 Mich. 554, 562; 281 NW2d 283 (1979).
18
     Coleman v Gurwin, 443 Mich. 59, 65; 503 NW2d 435 (1993).
19
     People v Zajaczkowski, 493 Mich. 6, 13; 825 NW2d 554 (2012).



                                             10
         The Legislature chose to use broad language in the DLEOA. The act prohibits any

information derived from an involuntary statement from being used against the officer in

a criminal proceeding, 20 and also prohibits public access to and disclosure of an

involuntary statement, except under certain, statutorily enumerated circumstances. 21 The

act does not expressly limit the statute’s protections to true statements, nor does it contain

any express exception for perjury, lying, providing misinformation, or similar dishonesty.

In contrast, numerous statutes concerning the use of compelled testimony contain express

exceptions to allow the use of such dishonest testimony for impeachment purposes and in

prosecutions for perjury. 22    The Court of Appeals inferred the existence of such a

limitation in the DLEOA from the Legislature’s use of the term “information.” While we

agree that “information” comprises statements that are true, the word does not exclude

statements that are false.

         The word “information” is not defined in the statute, but dictionaries define the

word broadly as “knowledge communicated or received concerning a particular fact or

circumstance”; 23 “[k]nowledge or facts communicated about a particular subject, event,

etc.; intelligence, news”; 24 and “the communication or reception of knowledge or



20
     MCL 15.393.
21
     MCL 15.395.
22
     See, e.g., MCL 780.702(3); MCL 750.157; MCL 750.453.
23
     Random House Webster’s College Dictionary (2003).
24
     1 Shorter Oxford English Dictionary (6th ed).



                                             11
intelligence[.]” 25 The dissent focuses its attention on “knowledge,” but “intelligence”

and “news,” both of which are used in dictionaries to describe “information,” can be

false. 26 Even “knowledge” can be defined to include “the sum of what is known,” 27

which does not foreclose the possibility of including something that is false.

           We may even conclude that “knowledge” in its primary sense encompasses

something that is true. But the statute nowhere uses the term “knowledge.” Instead, it

protects “statements,” which no one disputes may be false and are statutorily defined as

“information.”      The critical inquiry is not whether “knowledge” equals “truth,” but

whether “information” connotes only truth. Dictionaries, which define “information” as

“knowledge,” “intelligence,” or “news,” do not yield a dispositive answer.

           Keeping in mind that we must interpret the word “information” as used in the

DLEOA “according to the common and approved usage of the language,” 28 we apply a

tool that can aid in the discovery of “how particular words or phrases are actually used in




25
     Merriam-Webster’s Collegiate Dictionary (11th ed).
26
   See Random House Webster’s College Dictionary (2003) (defining “intelligence” as
“information received or imparted; news,” and defining “news” as “a report of a recent
event; information”).
27
     Id.
28
     MCL 8.3a.



                                            12
written or spoken English.” 29 The Corpus of Contemporary American English (COCA)30

allows users to “analyze[] ordinary meaning through a method that is quantifiable and

verifiable.” 31

         The dissent claims that, in ordinary usage, “we should not think of someone who

provided inaccurate statements as having imparted ‘knowledge’ or ‘information’ . . . .” 32

Empirical data from the COCA, however, demonstrates the opposite. In common usage,

“information” is regularly used in conjunction with adjectives suggesting it may be both

true and false. 33 This strongly suggests that the unmodified word “information,” can



29
  State v Rasabout, 2015 Utah 72, ¶ 57; 356 P3d 1258 (2015) (Lee, A.C.J., concurring in
part). Linguists call this type of analysis corpus linguistics, but the idea is consistent with
how courts have understood statutory interpretation. For instance, the United States
Supreme Court has looked to Westlaw and Lexis databases to examine how words are
used in ordinary English when examining how Congress intended a particular word or
phrase. See Texas Dep’t of Housing & Community Affairs v Inclusive Communities
Project, Inc, 576 US ___, ___; 135 S. Ct. 2507, 2534; 192 L. Ed. 2d 514 (2015) (Alito, J.,
dissenting); Muscarello v United States, 524 U.S. 125, 129; 118 S. Ct. 1911; 141 L. Ed. 2d
111 (1998).
30
   The Corpus of Contemporary American English contains over 520 million words from
220,225 texts, spread evenly among a 25-year period, 1990-2015. The texts include
transcripts of live television broadcasts, newspapers, magazines, academic journals,
and      fiction.    Corpus     of    Contemporary     American     English,   Texts
       (accessed    June     6,    2016)
[https://perma.cc//E77D-97XR].
31
  Mouritsen, Hard Cases and Hard Data: Assessing Corpus Linguistics as an Empirical
Path to Plain Meaning, 13 Colum Sci & Tech L Rev 156, 202 (2012).
32
     Post at 9 n 11.
33
   In conducting a COCA search, the word “accurate” is the most common adjective
collocated with “information” to bear a meaning that refers to truth or falsity. The words
“false” and “inaccurate” are also commonly collocated with “information.” The


                                              13
describe either true or false statements. Moreover, by reading each identified use of the

word “information” in its surrounding context, 34 it is clear that “information” is often

used to describe false statements. 35 Quite simply, “information” in common parlance

describes perceptions conveyed about the world around us, which may be true or false. 36

      The Court of Appeals failed to account for the breadth and scope of the word

“information.”   We therefore cannot agree that the lay definitions of “information”

exclude the falsehoods offered by defendants, or that the Legislature, by merely using




collocation search for “information” is available at Corpus of Contemporary American
English, “Information” Frequency 
(accessed June 6, 2016).
34
   See Hard Cases and Hard Data, 13 Colum Sci & Tech L Rev at 197. This is known as
a concordance search. After running a collocation search, a user can retrieve the results
of a concordance search by navigating to a collocated word and examining each listing in
its full context.
35
  For example, news stories from 2006—the year the Legislature enacted the DLEOA—
describe “heightened publicity about false information on” the Internet and market
analysts “who say they witnessed fellow employees allowing hedge fund clients . . . to
add false or misleading information” to investment reports. Hafner, Growing Wikipedia
Refines Its ‘Anyone Can Edit’ Policy, New York Times (June 17, 2006); Masters, 2
Firms Claim Conspiracy in Analyst Reports, The Washington Post (April 26, 2006).
36
   The fact that “information” is often used without a modifying adjective to distinguish
its veracity does not, as argued by the dissent, indicate that the word “information”
connotes the conveyance of only truthful information. The absence of a modifying
adjective around the word is immaterial; the word is used to describe perceptions about
the world around us, which may be “true, false, and in-between.” Schieffer, CBS News,
The Spread of Measles—And of Lies on the Internet  (posted February 8, 2015) (accessed June
6, 2016) [https://perma.cc/F4XK-9PAE].



                                           14
that word, intended to impose an inherent requirement of veracity for involuntary

statements to be covered under the DLEOA. 37

       To the contrary, examination of the Legislature’s use of “information” in other

statutes that existed at the time the DLEOA was enacted leaves no doubt that the

unmodified term is properly construed to apply to all “information,” whether true or

false. In the years leading up to enactment of the DLEOA, the Legislature frequently

modified the word “information” with the word “truthful” when it intended to reach only

truthful information. Such an express limitation, found in a number of other statutes,

including in statutes involving immunity or compelled statements, 38 is not present here.39


37
   We see little interpretive import in comparing “information” with “misinformation”
and, in light of the definitions discussed in this opinion, are inclined to agree with Judge
WILDER’s dissent that the latter is merely a subset of the former. Indeed, as already
explained, a collocation and concordance search on COCA demonstrates that the word
“information” is often modified by words connoting veracity, such as “accurate.”
38
   In addition to MCL 780.702 and MCL 750.157, discussed subsequently in the main
text of this opinion, see, e.g., MCL 750.453 (“Truthful testimony, evidence, or other
truthful information compelled under this section and any information derived directly or
indirectly from that truthful testimony, evidence, or other truthful information shall not be
used against the witness in a criminal case, except for impeachment purposes or in a
prosecution for perjury or otherwise failing to testify or produce evidence as required.”);
MCL 29.7(4) (expressly protecting only “truthful testimony” and “truthful information”
from being used against a witness); MCL 780.702a(6) (stating that “truthful information”
compelled under an order granting immunity may not be used against a witness); MCL
750.125(5) (expressly protecting “truthful information” from being used against a
witness); MCL 750.122(2) (stating that paying a witness’s reasonable costs to “testify
truthfully or provide truthful information” is not a crime).
39
  See also MCL 333.17014 (stating that certain informed consent statutes are designed to
provide “objective, truthful information”); MCL 400.111b(20) (requiring certain
professionals to provide “truthful information” about their qualifications).



                                             15
Of particular relevance is MCL 780.702(3), which governs orders granting immunity to

witnesses. The statute expressly limits immunity to “[t]ruthful testimony or other truthful

information compelled under the order granting immunity . . . .” 40 Although the statute

was first enacted into law in 1968, its limitation of immunity to only truthful information

was not present in the statute until 1999—seven years before the Legislature enacted the



        Other statutes do not modify the word “information” with “truthful,” but still
suggest that “information” has no inherent connotation of veracity. See, e.g., MCL
423.452(b) (denying a presumption of actions in good faith to employers who disclose
employee information “with a reckless disregard for the truth”); MCL 380.1230b (same
quoted language as MCL 423.452(b)); MCL 750.411s(8)(i) (“ ‘Post a message’
means . . . communicating or attempting to . . . communicate information, whether
truthful or untruthful, about the victim.”); MCL 449.20 (requiring that “[p]artners shall
render on demand true and full information of all things affecting the partnership to any
partner or the legal representative of any deceased partner or partner under legal
disability”); MCL 449.1305(2) (setting forth the right of limited partners to “[o]btain
from the general partners, from time to time, upon reasonable demand . . . true and full
information regarding the state of the business and financial condition of the limited
partnership”); MCL 324.5507(1)(e) (requiring that a certain application be accompanied
by a certification “stat[ing] that, based on information and belief formed after reasonable
inquiry, the statements and information in the application are true, accurate, and
complete”); MCL 460.1093(9) (requiring that a certain report “shall be accompanied by
an affidavit from a knowledgeable official of the customer that the information in the
report is true and correct to the best of the official’s knowledge and belief”).

       Correspondingly, as Judge WILDER observed in dissent, the Legislature has
frequently modified “information” with the adjectives “misleading” or “inaccurate” when
the Legislature only intended to reach false information. See, e.g., MCL 769.34(10);
MCL 750.492a(1); MCL 791.235(1)(b). We agree with Justice MARKMAN that the use of
such modifiers in other statutes does not alone lead to the conclusion that the word
“information,” as used in the DLEOA, includes both true and false statements. But the
Legislature’s use of these modifiers elsewhere supports our understanding that the word
“information” itself connotes nothing with respect to veracity.
40
     MCL 780.702(3) (emphasis added).



                                            16
DLEOA. 41 Similarly, MCL 750.157 prevents certain compelled “[t]ruthful testimony,

evidence, or other truthful information” from being used against the person “in a criminal

case, except for impeachment purposes or in a prosecution for perjury . . . .” 42

         The presence of the word “truthful” in these statutes is linked to this Court’s ruling

in People v McIntire 43—a 1999 opinion we find instructive and supportive of our analysis

here. At issue in McIntire was the proper interpretation of transactional immunity for

witnesses compelled to answer potentially incriminating questions under MCL 767.6.

The statute at the time provided, in relevant part, that “[n]o person required to answer

such questions shall thereafter be prosecuted for any offense concerning which such

answers may have tended to incriminate him.” 44 In light of this plain language, the

McIntire Court rejected the notion that a grant of immunity under MCL 767.6 extended

only to truthful answers, reasoning that the text of the statute was “clear and

unambiguous” and “simply [did] not condition . . . immunity on truthful testimony.” 45 In

so holding, this Court stressed that it was bound—as we are here—by “traditional

principles of statutory construction,” which require courts to “respect the constitutional

role of the Legislature as the policy-making branch of government and constrain the



41
     Compare 1968 PA 289, § 2, with 1999 PA 249, § 2.
42
     Emphasis added.
43
     People v McIntire, 461 Mich. 147; 599 NW2d 102 (1999).
44
     MCL 767.6, as amended by 1951 PA 276.
45
     McIntire, 461 Mich. at 154 (citation and quotation marks omitted).



                                               17
judiciary from encroaching on this dedicated sphere of constitutional responsibility.” 46

The Legislature received this message and subsequently amended MCL 767.6 and other

statutes accordingly, adding “truthful” to terms such as “testimony” and “information”

when the Legislature sought to add that limitation.

        The Legislature clearly knows how to limit information based on its veracity when

such a limitation is important to conveying its intent. It did so in a number of other

statutes it enacted or amended after McIntire, but it chose not to do so in the DLEOA,

even though the Legislature had the benefit of McIntire when it enacted the DLEOA in

2006. We cannot overlook this choice, or refuse to give it effect. 47 Accordingly, we


46
     Id. at 153 (citation and quotation marks omitted).
47
  See, e.g., Farrington v Total Petroleum, Inc, 442 Mich. 201, 210; 501 NW2d 76 (1993)
(“Courts cannot assume that the Legislature inadvertently omitted from one statute the
language that it placed in another statute, and then, on the basis of that assumption, apply
what is not there.”); Paselli v Utley, 286 Mich. 638, 643; 282 N.W. 849 (1938) (“This court
cannot write into the statutes provisions that the legislature has not seen fit to enact.”).

        In his dissent, Justice MARKMAN questions our reliance on McIntire by suggesting
that McIntire has since been rendered moot. We find no support for that suggestion. To
the contrary, McIntire guides our decision by interpreting a similar statute. The McIntire
Court recognized—as we do here—that a court is not free to rewrite a statute because the
end result may be subjectively unpalatable, and that “the object of judicial statutory
construction is not to determine whether there are valid alternative policy choices that the
Legislature may or should have chosen, but to determine from the text of the statute the
policy choice the Legislature actually made.” McIntire, 461 Mich. at 157 (citation and
quotation marks omitted). The McIntire Court concluded that the statutory language at
issue in that case unambiguously stated the Legislature’s actual policy choice and that
there was no basis to disregard that choice “to further policy concerns that [a court], but
apparently not the Legislature, prefers.” Id. at 160 (citation and quotation marks
omitted). We are still obligated to give weight to the Legislature’s decision not to modify
“information” in the DLEOA with “truthful” or to impose any other veracity-based
limitation on the scope of the statute’s protections.



                                               18
conclude that the Legislature intended the word “information,” as used in MCL 15.391,

to include no inherent requirement of veracity, but instead to include statements that may

be true or false. 48



        This Court’s decision in McIntire coupled with the unique history of immunity
statutes in Michigan leads us to the conclusion that the DLEOA protects both true and
false statements. The dissent would have us abandon McIntire in favor of the federal rule
articulated in Glickstein v United States, 222 U.S. 139, 142; 32 S. Ct. 71; 56 L. Ed. 128
(1911). Whatever the merits of that rule, the existence of McIntire at the time the
DLEOA was enacted provides us great insight into the intent of the Legislature.
Accordingly, we see no reason to abandon McIntire now. See Robinson v Detroit, 462
Mich. 439; 613 NW2d 307 (2000). We nonetheless recognize that McIntire guides us in
the limited and unique area of immunity-related statutes and we express no opinion
whether other statutes that incorporate the word “information” in an entirely different
context outside that of immunity and compulsory statements might be interpreted
differently.
48
    In urging against this result, the prosecution contends that the DLEOA’s legislative
history makes clear that MCL 15.393 was meant to codify nothing more than the Fifth
Amendment protections recognized by Garrity and its federal progeny—a contention
Justice MARKMAN also notes. We find this line of argument unavailing for several
reasons. First, for the reasons already discussed, the plain language of MCL 15.393
controls our analysis and belies this interpretation, making clear that the statute’s
protections extend beyond those presently guaranteed by the Fifth Amendment. We see
no need or place for legislative history in this analysis. Second, the materials offered by
the prosecution are legislative analyses, which this Court has recognized to be of little use
in discerning the intent of the Legislature. See Johnson v Recca, 492 Mich. 169, 188; 821
NW2d 520 (2012) (stating that a house legislative analysis, which is a staff-prepared
summary of the law, is entitled to little judicial consideration in the construction of
statutes); Frank W Lynch & Co v Flex Technologies, Inc, 463 Mich. 578, 587; 624 NW2d
180 (2001) (“[A] legislative analysis is a feeble indicator of legislative intent . . . .”); In re
Certified Question from the United States Court of Appeals for the Sixth Circuit, 468
Mich. 109, 115 n 5; 659 NW2d 597 (2003) (“In no way can a ‘legislative analysis’ be said
to officially summarize the intentions of those who have been designated by the
Constitution to be participants in this legislative process, the members of the House and
Senate and the Governor. For that reason, legislative analyses should be accorded very
little significance by courts when construing a statute.”). And third, these analyses offer
no direct insight into the precise scope of the intended codification of Garrity, or whether


                                               19
MCL 15.393 was meant to afford protection beyond it. Indeed, it is not even clear
whether the drafters of the analyses believed the statute was meant to codify Garrity as
its rule had been interpreted by the Michigan Court of Appeals in Allen—which would
render defendants’ statements constitutionally protected—or instead to codify Garrity as
its rule had been developed by subsequent federal caselaw—which would afford no
constitutional protection to those statements. Simply put, we see nothing of interpretive
use in these materials, or of persuasive value in the prosecution’s arguments based on
them.

       Although the parties did not address the question, Justice MARKMAN also offers
another interpretive avenue for constraining the scope of the DLEOA’s protections to
those constitutionally provided under Garrity and its federal progeny: he suggests that
“truthful” need not be included with “information” in the DLEOA because, as federal
Fifth Amendment jurisprudence has held, an individual cannot be compelled to lie;
accordingly, even if a lie can be deemed “information,” lies cannot be considered an
“involuntary statement” or “compelled” within the meaning of the DLEOA. While we
recognize the intuitive appeal of this reasoning, we find ourselves unable to square it with
McIntire and the numerous instances, previously cited in this opinion, in which the
Legislature has described “information” as both “truthful” and “compelled.” See MCL
780.702(3) (referring to “[t]ruthful testimony or other truthful information compelled
under the order granting immunity”); MCL 750.157 (referring to “[t]ruthful testimony,
evidence, or other truthful information compelled under this section”). If nothing else,
these instances make clear that, by the time the DLEOA was enacted, the Legislature was
not assuming that the term “compelled” would be inherently limited to its Fifth
Amendment meaning, or would express an intent to reach only truthful statements. Nor
do we discern such a limitation in the term itself, or view false statements as necessarily
voluntary. Indeed, in Allen, the Court of Appeals rejected the contention that a false
statement cannot be voluntary by observing that “what one reveals as a result of a waiver
is of no import in determining whether the waiver was voluntary or coerced.” Allen, 15
Mich. App. at 393. In this case, there is no question that, but for the threat of termination,
defendants in this case would have remained silent. Again, the advice of rights form
presented to defendants by the Detroit Police Department stated, “If I refuse . . . to
answer questions . . . , I will be subject to departmental charges which could result in my
dismissal from the police department,” and “[i]f I do answer . . . , neither my statements
or any information or evidence which is gained by reason of such statements can be used
against my [sic] in any subsequent criminal proceeding.”



                                            20
     B. THE PLAIN LANGUAGE OF THE DLEOA REQUIRES DISMISSAL OF THE
                    OBSRUCTION-OF-JUSTICE CHARGES
         Applying this interpretation of the DLEOA’s plain language, the obstruction-of-

justice charges brought against defendants must be dismissed. Defendants provided

statements regarding their encounter with Mr. Hodges-Lamar under threat of termination;

these statements, though false, are protected by the DLEOA and, therefore, cannot be

used against defendants in a criminal proceeding. There is no dispute that defendants’

statements provided the only basis for charging them with obstruction of justice and that

if this evidence is inadmissible, the charges must be dismissed. According to the Court

of Appeals majority, however, this outcome must be rejected because it is “wholly

contrary to the Legislature’s purpose in enacting the [DLEOA],” which “was to create a

mechanism for facilitating internal police investigations and to provide an incentive for

officers who cooperate by providing needed facts.” 49 Justice MARKMAN now echoes this

sentiment in dissent, concluding that “[n]o Legislature, and no legislator, could

conceivably have intended such a result.” 50

         We understand how this result may be viewed as unpalatable. But as this Court

has long made clear, our statutory analysis is controlled by principles of interpretation,

not palatability of outcomes. It is not our role to rewrite the law or substitute our own

policy judgment in the face of the text of the statute, or “to create an ambiguity where


49
     Hughes, 306 Mich. App. at 130.
50
  Post at 28. In so stating, Justice MARKMAN implicitly suggests that our interpretation
of the DLEOA renders an absurd result. A similar argument was raised in McIntire and
was rejected by this Court.



                                               21
none exists in order to reach a desired result, albeit one with which [we] might

wholeheartedly agree [if we were legislators] authorized to enact policy.” 51

       For the reasons discussed in this opinion, we discern from the plain language of

the DLEOA a legislative intent to protect all Garrity statements, regardless of their

veracity.   And while there may be ample room to question the wisdom of such

unqualified statutory protections, we see no principled basis for this Court to ignore or

reject the Legislature’s enactment of them.

       We do not view recognition of these unqualified protections as absurd or flatly at

odds with the purpose of the DLEOA. There is seemingly no dispute that the protections

offered by the DLEOA are intended to encourage and facilitate officers’ participation in

internal investigations, with the goal of rendering those investigations more fruitful and

effective. As the plain language of the DLEOA makes clear, the Legislature deemed this

purpose best served by not limiting the statute’s protections only to statements that are

true. Regardless of whether we agree with this policy determination, we can conceive of

reasons for it.   The Legislature may very well have viewed the benefit of such a

limitation—namely, the ability to criminally prosecute officers for lies told during an

internal investigation—as outweighed by its costs. Not all statements, after all, are

clearly true or entirely false, and the Legislature may have concluded that qualifying the

DLEOA’s statutory protections based on veracity would unduly complicate the



51
   McIntire, 461 Mich. at 153 (citation and quotation marks omitted; alterations in
original).



                                              22
implementation of those protections 52 or undermine the certainty and effectiveness of the

protections offered. Indeed, the Allen court observed that the exception to protection for

perjured statements is “more precisely stated” as an exception to protection “where the

prosecuting authority charges perjury,” 53 a broader scope encompassing prosecutorial

discretion and requiring the jury to ultimately decide the falsity of a statement. The

Legislature may have reasoned—for better or worse—that it was more beneficial to

punish the lies uncovered during the course of internal investigations with internal

discipline. 54 We fail to see the absurdity in such reasoning, particularly given that the

Legislature knows how to, and does, modify the term “information” with “truthful” when

it intends to bring only truthful information within the scope of its legislation. And, as

this Court stressed in McIntire, 55 we need not be sure of the precise reasons for a

statutory judgment or be convinced of the wisdom of the legislation.




52
   As noted earlier, the DLEOA not only prohibits the use of involuntary statements in
criminal proceedings, but also restricts their public disclosure. Complications could arise
from a nondisclosure rule that turns on a determination of truth; who, for instance, would
decide whether an officer’s statement was truthful? The DLEOA provides no insight into
how such a rule might be implemented.
53
     Allen, 15 Mich. App. at 393.
54
  We also note that the DLEOA does not purport to wholly foreclose criminal
prosecution for an officer’s conduct that has been the subject of internal inquiry; it simply
prohibits using in that prosecution the officer’s “involuntary statement” and “any
information derived” therefrom. MCL 15.393.
55
     McIntire, 461 Mich. at 159.



                                             23
         [I]n our democracy, a legislature is free to make inefficacious or even
         unwise policy choices. The correction of these policy choices is not a
         judicial function as long as the legislative choices do not offend the
         constitution. Instead, the correction must be left to the people and the tools
         of democracy: the ballot box, initiative, referendum, or constitutional
         amendment.[56]

This statement applies with equal force in the present case. The plain language of the

DLEOA protects all statements given by officers under compulsion. This choice may

seem odd, or reflective of questionable or even bad public policy, but it was the

Legislature’s choice to make. We are not empowered to displace what the law actually

provides with a judicial preference for what we believe it should provide.

                                    IV. CONCLUSION

         In sum, the Legislature chose not to protect only truthful information when it

enacted the DLEOA. This is demonstrated by the plain language of the statute when

contrasted with the Legislature’s known capacity to expressly limit the word

“information” based on veracity in other statutes when such a limitation is critical to the

Legislature’s intent. Accordingly, we must conclude that the DLEOA prohibits the use

of an officer’s Garrity statement, even if false, in a criminal proceeding, including one

for perjury or obstruction of justice.        The Court of Appeals erred by concluding

otherwise. We reverse the judgment of the Court of Appeals to the extent it held

that, under the DLEOA, a law enforcement officer’s involuntary statement could be used




56
     Id. (quotation marks and citations omitted).



                                               24
against him or her in a criminal proceeding if the statement was false. We reinstate the

orders entered in the district court that dismissed the obstruction-of-justice charges

brought against defendants.


                                                      Brian K. Zahra
                                                      Robert P. Young, Jr.
                                                      Bridget M. McCormack
                                                      Richard H. Bernstein
                                                      Joan L. Larsen




                                          25
                           STATE OF MICHIGAN

                                   SUPREME COURT


PEOPLE OF THE STATE OF MICHIGAN,

             Plaintiff-Appellee,

v                                                          No. 149872

SEAN HARRIS,

             Defendant-Appellant.



PEOPLE OF THE STATE OF MICHIGAN,

             Plaintiff-Appellee,

v                                                          No. 149873

WILLIAM LITTLE,

             Defendant-Appellant.



PEOPLE OF THE STATE OF MICHIGAN,

             Plaintiff-Appellee,

v                                                          No. 150042

NEVIN HUGHES,

             Defendant-Appellant.


MARKMAN, J. (concurring in part and dissenting in part).
       I agree with the majority opinion to the extent that it holds that the Fifth

Amendment does not preclude the use of false statements by a law enforcement officer in

a prosecution for obstruction of justice. However, I respectfully disagree with it to the

extent that it holds that the disclosures by law enforcement officers act (DLEOA), MCL

15.391 et seq., precludes the use of false statements by a law enforcement officer in a

prosecution for obstruction of justice. That is, contrary to the majority, I agree with the

Court of Appeals that false statements do not constitute “information” and therefore are

not protected by the DLEOA, which only protects “information.” Accordingly, I would

affirm the judgment of the Court of Appeals.

                               I. FACTS AND HISTORY

       The defendant police officers, Sean Harris, William Little, and Nevin Hughes,

were charged with obstruction of justice for lying during an internal investigation of

Hughes, who had assaulted Dajuan Hodges-Lamar. The assault was video recorded by a

security camera at a gas station. 1 Defendants argued that the Fifth Amendment and the

DLEOA prohibit the prosecutor from using the statements they made during the

investigation.   Before defendants provided their statements, the investigating officer

provided each with a standard departmental notification-of-constitutional-rights form.

This form stated, in relevant part, “If I refuse . . . to answer questions . . . , I will be




1
  Defendants Harris and Little did nothing to aid the victim or to prevent the assault.
Defendant Hughes was also charged with misconduct in office and assault and battery
arising out of the assault on Hodges-Lamar, but those charges are not the subject of this
appeal.



                                             2
subject to departmental charges which could result in my dismissal from the police

department,” and “[i]f I do answer . . . , neither my statements or any information or

evidence which is gained by reason of such statements can be used against my [sic] in

any subsequent criminal proceeding.” 2      Each defendant signed the form and then

proceeded to lie, stating that defendant Hughes did not have any physical contact with

Hodges-Lamar apart from a pat-down search. The video recording showed otherwise.

      The district court dismissed the obstruction-of-justice charges on the basis that

defendants’ statements to the investigating officer could not be used against them under

the DLEOA and the Fifth Amendment, 3 and the circuit court affirmed. In a published

and split decision, the Court of Appeals reversed and reinstated the obstruction-of-justice

charges against all three defendants, holding that neither the Fifth Amendment nor the

DLEOA prohibits the prosecutor from using the statements made by defendants during

the investigation. People v Hughes, 306 Mich. App. 116; 855 NW2d 209 (2014). Judge


2
  Defendants also signed a reservation-of-rights form, which was similar to the
notification-of-constitutional-rights form. Defendants now argue that the waivers they
signed bar the use of their statements. However, defendants never made this argument in
the lower courts and this argument, therefore, was not addressed. Because defendants did
not preserve this argument below, I would hold that it has been waived. Walters v
Nadell, 481 Mich. 377, 387; 751 NW2d 431 (2008) (“[A] failure to timely raise an issue
waives review of that issue on appeal.”) (citation and quotation marks omitted).
3
  The district court was bound by People v Allen, 15 Mich. App. 387; 166 NW2d 664
(1968), which held that the Fifth Amendment protects false statements. The Court of
Appeals subsequently observed in the instant case that “[g]iven the intervening
developments in federal law, . . . the reasoning of Allen cannot stand.” People v Hughes,
306 Mich. App. 116, 127; 855 NW2d 209 (2014). For the reasons discussed later, I agree.




                                            3
WILDER concurred in part and dissented in part. He agreed with the majority that the

Fifth Amendment does not prohibit the prosecutor from using defendants’ statements, but

concluded that the DLEOA does prohibit the prosecutor from using defendants’

statements. This Court then granted defendants’ applications for leave to appeal. People

v Harris, 497 Mich. 958 (2015).

                                     II. ANALYSIS

                              A. THE FIFTH AMENDMENT

       The Fifth Amendment provides that no person “shall be compelled in any criminal

case to be a witness against himself . . . .” US Const, Am V (emphasis added); see also

Const 1963, art 1, § 17. 4 In Garrity v New Jersey, 385 U.S. 493; 87 S. Ct. 616; 17 L. Ed. 2d
562 (1967), several police officers were investigated by the New Jersey Attorney General

for fixing traffic tickets.   After having been warned that if they refused to answer

questions they would be subject to removal from office, the officers answered the

questions asked of them during the investigation. Id. at 494-495. The Court held that



4
  The parties here do not argue that the Michigan Constitution should be interpreted
differently than the United States Constitution. Accordingly, I limit my constitutional
analysis to the Fifth Amendment. See People v Wyngaard, 462 Mich. 659, 671 n 10; 614
NW2d 143 (2000) (“We confine our analysis to the Fifth Amendment because defendant
has not argued that art 1, § 17 provides broader protections.”); see also People v Tanner,
496 Mich. 199, 256; 853 NW2d 653 (2014) (“Although this Court need not interpret a
provision of our Constitution in the same manner as a similar or identical federal
constitutional provision, we are persuaded in the present instance, on the basis of our
examination of Article 1, § 17, that the United States Supreme Court’s interpretation of
the Self-Incrimination Clause of the Fifth Amendment in [Moran v Burbine, 475 U.S. 412;
106 S. Ct. 1135; 89 L. Ed. 2d 410 (1986)] constitutes the proper interpretation of Article I,
§ 17 as well.”).



                                            4
their answers were “compelled” within the meaning of the Fifth Amendment and

therefore that the statements could not be used against them in subsequent prosecutions

for conspiracy to obstruct the administration of the traffic laws. Id. at 497-500. The

Court explained that “protection of the individual under the Fourteenth Amendment

against coerced statements prohibits use in subsequent criminal proceedings of statements

obtained under threat of removal from office, and that it extends to all, whether they are

policemen or other members of our body politic.” Id. at 500. 5

       However, in United States v Wong, 431 U.S. 174, 179; 97 S. Ct. 1823; 52 L. Ed. 2d
231 (1977), the United States Supreme Court held that “the Fifth Amendment privilege

does not protect perjury . . . .” Instead, “[i]t grants a privilege to remain silent without

risking contempt, but it ‘does not endow the person who testifies with a license to commit

perjury.’ ” Id. at 178 (citation omitted). Therefore, the Court held that the defendant’s

false testimony was admissible in a subsequent perjury trial even though the defendant

had provided the false testimony without being informed of her Fifth Amendment right to

remain silent. 6 “[E]ven the predicament of being forced to choose between incriminatory




5
 However, “given adequate immunity, the State may plainly insist that employees either
answer questions under oath about the performance of their job or suffer the loss of
employment.” Lefkowitz v Turley, 414 U.S. 70, 84; 94 S. Ct. 316; 38 L. Ed. 2d 274 (1973).
Such statements are now sometimes referred to as “Garrity statements.”
6
  More specifically, the Court held that “a witness who, while under investigation for
possible criminal activity, is called to testify before a grand jury and who is later indicted
for perjury committed before the grand jury, is [not] entitled to have the false testimony
suppressed on the ground that no effective warning of the Fifth Amendment privilege to
remain silent was given.” Wong, 431 U.S. at 174-175, 178.



                                              5
truth and falsehood, as opposed to refusing to answer, does not justify perjury.” Id. at

178. “[B]y answering falsely the [defendant] took ‘a course that the Fifth Amendment

gave [defendant] no privilege to take.’ ” Id. at 178-179 (citation omitted). “Indeed, even

if the Government could, on pain of criminal sanctions, compel an answer to its

incriminating questions, a citizen is not at liberty to answer falsely.” Id. at 180. “If the

citizen answers the question, the answer must be truthful.” Id.

       Similarly, in United States v Apfelbaum, 445 U.S. 115, 117, 131; 100 S. Ct. 948; 63
L. Ed. 2d 250 (1980), the United States Supreme Court held that the “proper invocation of

the Fifth Amendment privilege against compulsory self-incrimination allows a witness to

remain silent, but not to swear falsely,” and thus “neither the [federal use-immunity]

statute[7] nor the Fifth Amendment precludes the use of respondent’s immunized

testimony at a subsequent prosecution for making false statements . . . .”         That is,

“perjury prosecutions are permissible for false answers to questions following the grant

of immunity” because “the Fifth Amendment privilege against compulsory self-

incrimination provides no protection for the commission of perjury . . . .” Id. at 126-127.

See also McKinley v City of Mansfield, 404 F3d 418, 427 (CA 6, 2005) (“As a matter of

Fifth Amendment right, Garrity precludes use of public employees’ compelled

incriminating statements in a later prosecution for the conduct under investigation.

However, Garrity does not preclude use of such statements in prosecutions for the


7
  The federal use-immunity statute, 18 USC 6002, provides that when a witness is
compelled to testify over his or her claim of a Fifth Amendment privilege, “no
testimony . . . may be used against the witness in any criminal case, except a prosecution
for perjury, giving a false statement, or otherwise failing to comply with the order.”



                                             6
independent crimes of obstructing the public employer’s investigation or making false

statements during it.”) (citation omitted); id. (“[T]he Fifth Amendment permits the

government to use compelled statements obtained during an investigation if the use is

limited to a prosecution for collateral crimes such as perjury or obstruction of justice.”).

         In light of this caselaw, it is clear that the Fifth Amendment does not protect a

defendant from a subsequent prosecution for perjury or obstruction of justice predicated

on false statements that the defendant made after having been granted immunity from

prosecution. 8 Therefore, defendants’ false statements are not inadmissible under the Fifth

Amendment. As a result, I agree with the Court of Appeals that

         [t]he Fifth Amendment did not bar the admission of defendants’ false
         statements in the instant prosecutions for obstruction of justice. The district
         court abused its discretion by relying on the Fifth Amendment to exclude
         defendants’ false statements from evidence. [Hughes, 306 Mich. App. at
         128.]

                                          B. DLEOA

         The Court of Appeals also held that the DLEOA does not bar admission of

defendant’s false statements, and again I agree. MCL 15.393 of the DLEOA provides:

                An involuntary statement made by a law enforcement officer, and
         any information derived from that involuntary statement, shall not be used
         against the law enforcement officer in a criminal proceeding.[9]



8
  Indeed, defense counsel for defendant Little seemed to concede this at oral arguments
before this Court. Chief Justice YOUNG asked defense counsel, “The protection afforded
by Garrity did not extend to lies made as a Garrity statement, correct?” Defense counsel
responded, “Absolutely correct[.]”
9
    In addition, MCL 15.395 provides, in pertinent part:



                                               7
                                 1. “INFORMATION”

      MCL 15.391 defines the term “involuntary statement” as “information provided

by a law enforcement officer, if compelled under threat of dismissal from employment or

any other employment sanction . . . .” (Emphasis added.) “Information” is defined as

“1. knowledge communicated or received concerning a particular fact or circumstance;

news. 2. Knowledge gained through study, communication, research, instruction, etc.;

data; facts.”   Random House Webster’s College Dictionary (1992). 10             In turn,



            An involuntary statement made by a law enforcement officer is a
      confidential communication that is not open to public inspection. The
      statement may be disclosed by the law enforcement agency only under 1 or
      more of the following circumstances:

            (a) With the written consent of the law enforcement officer who
      made the statement.

             (b) To a prosecuting attorney or the attorney general pursuant to a
      search warrant, subpoena, or court order, including an investigative
      subpoena issued under chapter VIIA of the code of criminal procedure,
      1927 PA 175, MCL 767a.1 to 767a.9. However, a prosecuting attorney or
      attorney general who obtains an involuntary statement under this
      subdivision shall not disclose the contents of the statement except to a law
      enforcement agency working with the prosecuting attorney or attorney
      general or as ordered by the court having jurisdiction over the criminal
      matter or, as constitutionally required, to the defendant in a criminal case.
10
   Similarly, “inform” means “to give or impart knowledge of a fact or circumstance to”
or “to supply (oneself) with knowledge of a matter or subject[.]” Random House
Webster’s College Dictionary (1992). Lies do not “impart knowledge.” Indeed, one
becomes increasingly less informed as the result of lies. Consider, for example, the
concept of “informed consent,” which is defined as “a patient’s consent to a medical or
surgical procedure or to participation in a clinical study after being properly advised of
the relevant medical facts and the risks involved.” Id. (emphasis added). We would
never state that a patient who consented to a medical procedure after being lied to about
the relevant medical factors or risks in that medical procedure provided genuinely
“informed consent.” Likewise, we should not here conclude that officers who lied about


                                            8
“knowledge” is defined as “acquaintance with facts, truths, or principles[.]”            Id.

(emphasis added). 11 As the Court of Appeals explained:

              The phrase “involuntary statement” is defined as “information
       provided by a law enforcement officer, if compelled under threat of
       dismissal from employment or any other employment sanction, by the law
       enforcement agency that employs the law enforcement officer.” MCL
       15.391(a) (emphasis added). But when an officer is compelled to make a
       statement during an internal investigation, and provides only
       misinformation and lies, he or she has not provided any “information” at all
       within the commonly understood meaning of that word. Among other
       things, “information” is defined as “knowledge communicated or received
       concerning a particular fact or circumstance.” Random House Webster’s
       College Dictionary (1997). The word “knowledge,” in turn, is defined as
       “the body of truths or facts accumulated in the course of time.” Id.
       Because an officer’s lies do not impart any truths or facts, they necessarily
       do not constitute “information.” See MCL 15.391(a).[12] In other words, an


misconduct nevertheless provided “information.”
11
  Similarly, “knowledgeable” means “well-informed.” Random House Webster’s
College Dictionary (1992). We do not think of someone who knows nothing accurate
about a subject as being “knowledgeable” or “well informed” regarding that subject.
Accordingly, we should not think of someone who provided inaccurate statements as
having imparted “knowledge” or “information” in that regard.
12
   The majority concludes that the definitions of “information” and “knowledge” do not
exclude statements that are false. However, all the definitions that the majority relies on
do, in my opinion, exclude statements that are deliberately false, such as the ones at issue
here. The majority relies on the following definitions of “information”: “knowledge
communicated or received concerning a particular fact or circumstance”; “[k]nowledge or
facts communicated about a particular subject, event, etc.; intelligence, news”; and “the
communication or reception of knowledge or intelligence[.]” (Citations and quotation
marks omitted). In addition, the majority relies on the following definition of
“knowledge”: “the sum of what is known[.]” (Citation and quotation marks omitted).
Each of these definitions strongly suggest that “information” and “knowledge” are things
that are known, or at least believed, to be true at the time that they are communicated.
However, when the officers here provided the statements at issue, they knew that their
statements were false. That is, the officers “knew” that defendant Hughes assaulted
Hodges-Lamar and yet they stated just the opposite. Thus, the officers’ statements were


                                             9
       officer’s lies and false statements do not qualify as “involuntary
       statement[s]” under MCL 15.393, and consequently may be used as
       evidence in a subsequent criminal prosecution. [Hughes, 306 Mich. App. at
       129-130.]
Judge WILDER concurred with the Court of Appeals majority regarding the Fifth

Amendment issue, but dissented on the statutory issue on the basis that lies constitute

“information.” As already explained, I agree with the Court of Appeals majority that lies

do not constitute “information” as that term is commonly understood. 13 In other words, I

do not believe most people would reasonably conclude that a person has provided them

with “information” if all that the other person has done is tell them lies. 14



very much at odds with their “information” or “knowledge” on the subject of what had
occurred concerning Hodges-Lamar.
13
   Even putting aside the dictionary definitions this opinion cites, I do not believe that any
ordinary or reasonable meaning of the word “information” includes false statements, and
the majority identifies none. Would one person of a hundred taken at random from the
streets of any community of this state disagree regarding this entirely ordinary meaning?
And would it make the slightest difference whether any of them relied on a collegiate
dictionary, a children’s dictionary, a supermarket dictionary, an English-as-a-second-
language dictionary, the Oxford English Dictionary, or no dictionary at all?
14
   The majority relies on the Corpus of Contemporary American English (COCA), a truly
remarkable and comprehensive source of ordinary English language usage compiled by
linguistic scholars at Brigham Young University, in particular Professor Mark Davies.
The COCA, available at  (accessed June 7, 2016), is an
online “resource [that can be used by courts] for assessing the ordinary meaning of a
statutory term.” State v Rasabout, 2015 Utah 72, ¶ 72; 356 P3d 1258 (2015) (Lee,
A.C.J., concurring in part) (assessing with an impressive thoroughness, in ¶¶ 40-134, the
strengths and limitations of using a corpus to facilitate the interpretive processes of the
judiciary). By using the COCA, “we can access large bodies of real-world language to
see how particular words or phrases are actually used in written or spoken English.” Id.
at ¶ 57. However, notwithstanding the majority’s invocation of the COCA, I believe that
the COCA actually supports the proposition set forth in this dissent that the common and
most reasonable understanding of the term “information” excludes false statements. The
term “information” is found within the COCA 168,187 times and yet it is only modified


                                              10
by the term “truthful” 28 times, “true” 18 times, “accurate” 508 times, “inaccurate” 112
times, and “false” 271 times. In other words, the term “information” is modified by one
of these adjectives 937 times. The other 167,250 times that the word “information” is
used it is unmodified by one of these adjectives. That is, 99.44% of the time
“information” in the COCA is unmodified by any of these adjectives related to veracity.
Therefore, I disagree with the majority’s contention that the COCA affords support for
the proposition that the term “information” is “regularly” or “commonly” modified by
one of these adjectives. I find to the contrary. And where “information” is unmodified
by one of these adjectives, I believe it is overwhelmingly used to refer to truthful
information. See, e.g., the utterly ordinary, commonplace, and pedestrian usages of
“information” set forth in the COCA (among 167,248 others) at Morgenson, Outside
Advice on Boss’s Pay May Not Be So Independent, New York Times (April 10, 2006)
(“The company operates Verizon’s employee benefits Web sites, where its workers get
information about their pay, health and retirement benefits, college savings plans and the
like.”); Anderson, As Lenders, Hedge Funds Draw Insider Scrutiny, New York Times
(October 16, 2006) (“When a public company takes out a loan, it generally agrees to
provide the lender with certain information, sometimes including monthly financial
updates.”). I do not believe that a judicial interpretation of “information” drawn from use
of the term in ½ of 1% of all of its appearances in a corpus constitutes an ordinary,
common, or reasonable interpretation of the term. There is no word that cannot be
abused, misused, or employed in an exotic or puzzling way in everyday discourse, and a
corpus will reflect this reality; it is not, however, the purpose of a corpus to transform
every such use of a word into a reasonable construction of the words of the law. As
Lincoln once remarked, “calling the tail [of a calf] a leg, [does] not make it a leg . . . .” 2
Burlingame, Abraham Lincoln: A Life (Baltimore: Johns Hopkins University Press,
2008), p 468 (citation and quotation marks omitted). Furthermore, the reader may wish
to peruse at random any number of the 167,250 uses of “information” in the COCA and
assess whether the term was reasonably used and understood as indistinguishably
referring to true and false information. When, for example, the doctor is offered
“information” from a patient concerning the latter’s condition, would either party suppose
that the latter was not intending in a reasonably accurate manner to describe his
symptoms as he then believed them to be? Or, by further example, when a “contract” or
“trade-off” of some kind is delineated by the elected representatives of the people in the
Legislature, with an explicit quid pro quo defined in terms of the production of
“information,” and presumably with some measure of public benefit to be derived by the
production of that “information,” could that Legislature genuinely have been
disinterested in whether such information was true or false?



                                              11
          Judge WILDER concluded that because “misinform” is defined as “giv[ing] false or

misleading information,” Random House Webster’s College Dictionary (1997), “the term

‘information’ as used in MCL 15.393 must be interpreted to include the giving of

‘misinformation.’ ” Hughes, 306 Mich. App. at 134 (WILDER, J., concurring in part and

dissenting in part). I respectfully disagree. “Mis” is a prefix meaning the “opposite,”

“lack of,” or negative of something. Merriam Webster’s Collegiate Dictionary (11th

ed). 15    Therefore, “misinformation” constitutes the “opposite” of “information,” and

because “misinformation” means “false or misleading information,” it follows that

“information” means true or accurate information. 16 Contrary to the contentions of Judge

WILDER and now the majority in this Court, “misinformation” by its prefix signifies that

it is comparing itself to “information;” it is not referring to a subset, a type, or a class, of

“information.”

          Judge WILDER, and the majority in this Court, also rely on the fact that a number

of Michigan statutes refer to “inaccurate” or “misleading” information. See, e.g, MCL

769.34(10);      MCL    750.492a(1);    MCL     168.467b(6);     MCL     487.2140(2);     MCL

791.235(1)(b). However, I believe that this actually supports the Court of Appeals




15
  See also Random House Webster’s College Dictionary (1992), which defines “mis” as
“a prefix applied to various parts of speech, meaning ‘ill,’ ‘mistaken,’ ‘wrong,’
‘wrongly,’ ‘incorrectly,’ or simply negating: mistrial; misprint; mistrust.”
16
   Similarly, “disinformation” means “false information deliberately and often covertly
spread (as by the planting of rumors) in order to influence public opinion or obscure the
truth,” and the prefix “dis” means “[to] do the opposite of[.]” Merriam Webster’s
Collegiate Dictionary (11th ed).



                                              12
majority’s conclusion that “information” signifies truthful information because in those

unusual circumstances in which the Legislature is intending to refer to untruthful

information, it expressly refers to “inaccurate” or “misleading” information. That is, the

Legislature recognizes that when it intends to refer to untruthful information, it needs to

supply a modifier to precede “information” because, when unmodified, “information”

signifies truthful information. 17 The Legislature’s affirmative and specific references to

“inaccurate” or “misleading” information in the previously cited provisions in contrast to

the absence of such modifying terms in MCL 15.391 evidences its intention to limit the

DLEOA’s protection to “information,” and what is ordinarily connoted by this term, and

not to extend it to inaccurate or misleading information.             See Farrington v Total

Petroleum, Inc, 442 Mich. 201, 210; 501 NW2d 76 (1993) (“Courts cannot assume that

the Legislature inadvertently omitted from one statute the language that it placed in

another statute, and then, on the basis of that assumption, apply what is not there.”);

Paselli v Utley, 286 Mich. 638, 643; 282 NW2d 849 (1938) (“This court cannot write into

the statutes [protections] that the legislature has not seen fit to enact.”).



17
    Judge WILDER also relied on the fact that MCL 15.393 refers to “a criminal
proceeding,” rather than the criminal proceeding. See MCL 15.393 (“An involuntary
statement made by a law enforcement officer . . . shall not be used against the law
enforcement officer in a criminal proceeding.”) (emphasis added.) However, it would
not make any sense for MCL 15.393 to refer to the criminal proceeding because at the
time that a Garrity statement is given, there is no criminal proceeding to definitively
identify by use of the definite article “the.” Furthermore, the fact that the statute refers to
“a criminal proceeding” rather than “the criminal proceeding” simply does not address
the question at issue here-- whether an officer’s false statements can be used against the
officer “in a criminal proceeding.”



                                               13
       The majority in this Court concludes that because the Legislature has modified the

term “information” with the adjective “truthful” in other statutes, but not the instant one,

it must have intended the term “information” in the instant statute to include both truthful

and false information.       That is, the Legislature obviously knew how to limit

“information” to only “truthful information,” and it chose not to limit “information” in

that manner in the instant statute. Again, I respectfully disagree. The majority cites nine

statutes that contain the phrase “truthful information.” 18 However, six of those statutes

were amended in the immediate aftermath of this Court’s decision in People v McIntire,

461 Mich. 147; 599 NW2d 102 (1999), which held that a witness did not have to answer

questions truthfully in order to receive immunity under MCL 767.6. See MCL 29.7(4);

MCL 750.157; MCL 750.453; MCL 750.125(5); MCL 780.702(3); MCL 780.702a(6).

That is, in the immediate aftermath of McIntire, the Legislature inserted “truthful” into


18
  These statutes will be discussed in greater detail in the main text of this opinion, but for
context, I note that six of the statutes the majority relies on are either in the Michigan
Penal Code or the Code of Criminal Procedure and one is in the Fire Prevention Code.
These seven statutes provide that compelled, truthful information “shall not be used
against the witness in a criminal case, except for impeachment purposes or in a
prosecution for perjury,” with the exception of MCL 750.122(2), which is an exception to
the bribery statute that allows a witness to be paid “reasonable costs” to “provide truthful
information.” The eighth and ninth statutes relied on by the majority, are quite different
from the preceding seven statutes. The eighth statute, MCL 400.111b, is part of the
Social Welfare Act and it provides, in pertinent part, that a healthcare “provider shall
certify that a claim for payment . . . does not contain untrue, misleading, or deceptive
information” and that the “provider shall supply complete and truthful information as to
his or her professional qualifications and training . . . .” MCL 400.111b(17) and (20).
The ninth statute, MCL 333.17014, is part of the Public Health Code and sets forth
legislative findings, rather than substantive law. It explains that the related substantive
laws were designed to provide “objective, truthful information” so that women can make
informed decisions about abortions.



                                             14
MCL 767.6 and other related statutes. 19 As this Court has recognized, this kind of

legislative history constitutes the “highest quality” of legislative history. In re Certified

Question from the United States Court of Appeals for the Sixth Circuit, 468 Mich. 109,

115 n 5; 659 NW2d 597 (2003). One of the other statutes that the majority relies on,

MCL 750.122, was also enacted in the wake of McIntire. 20 Thus, seven out of the nine

statutes the majority relies on were amended or enacted immediately after McIntire was

decided.   This is significant because it strongly suggests that before McIntire was

decided, the Legislature understood that the term “information” by itself means “truthful

information,” and it was not until after McIntire was decided that the Legislature felt it

was necessary to modify “information” with “truthful” in order to limit the protections of

these statutes to only “truthful information.” 21




19
  McIntire was decided on September 14, 1999 and these statutes were amended on
December 28, 1999.
20
  MCL 750.122 was enacted on January 9, 2001 and became effective on March 28,
2001.
21
   The majority also suggests that because numerous statutes expressly state that
compelled information “shall not be used against the witness in a criminal case, except
for impeachment purposes or in a prosecution for perjury,” see, e.g., MCL 750.453, and
the instant statute does not, we should not incorporate such an exception into the instant
statute. However, there are only eight statutes that contain this language and none of
them contained that language until they were amended in 1999 immediately after
McIntire was decided. See MCL 29.7(4); MCL 750.125(5); MCL 750.157; MCL
750.453; MCL 767.6(3); MCL 767.19b(2); MCL 780.702(3); MCL 780.702a(6). In
addition, see the discussion of Glickstein v United States, 222 U.S. 139; 32 S. Ct. 71; 56 L
Ed 128 (1911), later in this opinion.



                                              15
       The other two statutes that the majority relies on were enacted before McIntire

was decided, but are quite distinguishable. To begin with, MCL 400.111b, a statute

within the Social Welfare Act, refers to both “untrue, misleading, or deceptive

information” and “truthful information.” Given that the statute initially uses the phrase

“untrue information,” it makes sense that when the statute subsequently uses the term

“information,” the Legislature would choose to clarify that it was referring to “truthful

information” on this occasion, rather than the previously mentioned “untrue information.”

       The final statute the majority relies on, MCL 333.17014, a statute within the

Public Health Code, sets forth the legislative findings that supported the Legislature’s

enactment of MCL 333.17015 and MCL 333.17515.                Legislative findings do not

constitute substantive law. See Nat’l Pride at Work, Inc v Governor, 481 Mich. 56, 79

n 20; 748 NW2d 524 (2008). Although the legislative-findings statute, MCL 333.17014,

on one occasion refers to “truthful information,” neither of the substantive statutes, MCL

333.17015; MCL 333.17515, refers to “truthful information,” even though one of the

substantive statutes, MCL 333.17015, repeatedly refers to “information” and, given the

context, it is clear that the statute is referring to “truthful information.” Furthermore,

although the legislative-findings statute itself repeatedly uses the word “information” in a

manner that makes it clear the Legislature is referring to “truthful information,” the

Legislature only modified the term “information” with “truthful” on a single occasion in

that statute.

       The majority thus has identified nine statutes that use the phrase “truthful

information” and from this the majority concludes that “information” unmodified by

“truthful” must include both truthful and false information. However, the majority does


                                            16
not take into account that the Legislature has used the word “information” in 4,849

statutes and only nine of these statutes modify “information” with “truthful.” Does the

majority truly believe that in the other 4,840 statutes in which the Legislature used

“information” it was referring to both true and false information? 22 I simply cannot

believe it possible, that in the nearly 5,000 laws enacted by our Legislature in which

“information” was required to be provided, considered, acted on, shared, or evaluated,

those laws were unconcerned with, or disinterested in, whether such information was true

or false.

       Although the Legislature added “truthful” before “information” in a handful of

statutes following McIntire, the Legislature likely did not believe it needed to add

“truthful” before “information” when it enacted the DLEOA in 2006 (seven years after

McIntire was decided) because: (a) the DLEOA was viewed as a codification of Garrity

and its progeny and it is clear that false statements are not protected under those

decisions; and (b) the Legislature almost certainly perceived the word “information” as

only connoting truthful information and simply did not feel obligated in perpetuity to add

“truthful” every time it used the word “information” just as it might not feel obligated in




22
   I recognize that in a few of these statutes the word “information” is modified by other
adjectives, such as “inaccurate” or “misleading;” as previously discussed, however, I
believe that in the great majority of these statutes “information” is used to mean “truthful
information.”



                                            17
perpetuity to say “dogs but not cats” in place of “dogs” if, for example, this Court had

issued an opinion stating that “dogs” means both “dogs and cats.” 23

       The majority’s reliance on McIntire for anything other than explaining why the

Legislature amended MCL 767.6 and similar statutes to add the word “truthful” is

misplaced. As the majority explains, McIntire involved the interpretation of MCL 767.6,

which at the time provided, “[n]o person required to answer such questions shall

thereafter be prosecuted for any offense concerning which such answers may have tended

to incriminate him.” MCL 767.7, as amended by 1951 PA 276. Although the majority

claims that the statute at issue in McIntire and the statute at issue here are “similar,” and

perhaps in some ways they are, there is a critical and relevant difference-- only the latter

pertains to “information.” It is one thing to say that a person can answer questions



23
   At some juncture after this Court has interpreted words in a highly unusual manner, the
Legislature must be allowed again to use words as they are commonly understood by the
people whom they represent. That is, it is one thing to say that when, in the ordinary
course of statutory interpretation, this Court has interpreted a word, the next time the
Legislature uses that same word, it is presumed to mean what we have previously said it
means, but it is quite another thing to say that when this Court has interpreted a word in a
highly unusual manner, we will presume that whenever that same word is subsequently
used by the Legislature, it is presumed to mean what we have previously said it means.
After some reasonable duration, we have to assume that when the Legislature uses the
word “dogs,” it means “dogs,” and not forevermore “dogs and cats.” And perhaps most
importantly, in the final analysis, it is this Court that must adhere to the language of the
people and their representatives and not the people and their representatives that must
adhere to the language of this Court. It was this Court’s decision in McIntire in 1999 that
has now led to the extraordinarily odd circumstance 17 years later, that in order to
effectively communicate its intentions, the Legislature apparently must whenever it seeks
to legislate concerning “information” systematically insert in the law a disclaimer--
“provided, however, that the information requested or provided in this statute be
truthful.” This Court may understand the point of such language, but others who are
governed by this law will only be confused and befuddled.


                                             18
falsely; it is another thing to say that a person provides “information” when he or she

provides false statements. McIntire reached the former holding, but not the latter. That

is, nothing within McIntire can be read to suggest that false statements constitute

“information.” The only thing that McIntire held was that under MCL 767.6, as it was

drafted at the time, a witness who answered questions under an order granting immunity

was entitled to such immunity, regardless of whether the witness answered the questions

truthfully or falsely.

         I agree with the majority that McIntire’s actual holding has not been overruled by

this Court and presumably never will be because, as already discussed, the statute at issue

has since been amended in such a way that the issue addressed in McIntire will not arise

again.     The majority seems to believe that this means that we are forevermore

encumbered with McIntire’s holding that a person’s statements do not have to be truthful

in order for that person to be entitled to immunity. Apparently, the majority believes that

to be the case even though McIntire has been superseded by statute and the Legislature

has employed statutory language that is entirely different from the language that was at

issue in McIntire. Importantly, the statute at issue in McIntire did not use the word

“information,” and McIntire thus did not address its meaning, but the majority uses

McIntire to support its conclusion that “information” refers to both true and false

statements. However, because the statute at issue here, unlike that at issue in McIntire,

only protects “information,” McIntire does not require us to hold that false statements are

protected by the statute at issue here. And simply because the Legislature directly

reacted to McIntire by inserting the word “truthful” before the word “information” in a

handful of statutes, does not mean that we must forevermore hold that whenever the


                                             19
Legislature does not add the word “truthful” before “information,” it must be referring to

both truthful and false statements. Rather, what most obviously can be drawn from the

Legislature’s response to McIntire is that McIntire’s equivalent treatment of truthful and

false statements was squarely repudiated, an equivalency that is exactly repeated in the

majority’s interpretation in the instant case.

       The majority asserts that “the existence of McIntire at the time the DLEOA was

enacted provides us great insight into the intent of the Legislature” and “we see no reason

to abandon McIntire now.” However, given that McIntire did not interpret the term

“information” as we are called upon to do now, and given that McIntire has already been

emphatically superseded by legislative enactments, see note 19 of this opinion, I am

baffled as to what “great insight into the intent of the Legislature” the majority has

derived from McIntire that I am supposedly urging it to “abandon.” If this “great insight”

is this Court’s obligation to adhere to the plain language of a statute, I am hardly urging

the majority to abandon this. Indeed, it is precisely the plain language of the DLEOA

that causes me to conclude that the act does not protect false statements. That is, because

the DLEOA only protects “information,” and because the plain meaning of the term

“information” does not encompass false statements, the DLEOA does not protect false

statements.

                                    2. “COMPELLED”

       Additionally, MCL 15.391 defines the term “involuntary statement” as

“information provided by a law enforcement officer, if compelled . . . .”       (Emphasis




                                                 20
added.) Not only are lies not “information,” but they are also not “compelled.” 24 That is

exactly why the Fifth Amendment prohibition against compelled self-incrimination does

not protect perjury. See Wong, 431 U.S. at 178 (“It grants a privilege to remain silent

without risking contempt, but it does not endow the person who testifies with a license to

commit perjury.”) (citation and quotation marks omitted); Lefkowitz v Turley, 414 U.S. 70,

77; 94 S. Ct. 316; 38 L. Ed. 2d 274 (1973) (“The object of the Amendment ‘was to insure

that a person should not be compelled . . . to give testimony which might tend to show

that he himself had committed a crime.’ ”) (citation omitted).           Neither the Fifth

Amendment nor the DLEOA was ever intended to protect false statements made to cover

up criminal activity.

       As previously noted, the Fifth Amendment provides that no person “shall be

compelled . . . to be a witness against himself . . . .” US Const, Am V. “The design of

the [Fifth Amendment] privilege is . . . to protect [a person] against being compelled to

furnish evidence to convict him of a criminal charge.” Brown v Walker, 161 U.S. 591,

605-606; 16 S. Ct. 644; 40 L. Ed. 819 (1896). In other words, “the Fifth Amendment

privilege speaks only of compulsion[.]” People v Wyngaard, 462 Mich. 659, 672; 614

NW2d 143 (2000). Therefore, the applicability of Fifth Amendment protection often

turns on whether a person’s testimony or statements were compelled. 25



24
  Defense counsel for defendant Harris admitted this at oral arguments when he stated,
“Nobody’s compelled to lie . . . .”
25
   See, e.g., Minnesota v Murphy, 465 U.S. 420, 440; 104 S. Ct. 1136; 79 L. Ed. 2d 409
(1984) (holding that because the defendant’s disclosures were not compelled
incriminations, he could not invoke the Fifth Amendment privilege); Miranda v Arizona,


                                           21
       Pertinent to the instant case, the United States Supreme Court has long recognized

that the Fifth Amendment does not endow a person with a license to commit perjury. See

Glickstein v United States, 222 U.S. 139, 142; 32 S. Ct. 71; 56 L. Ed. 128 (1911) (“[T]he

immunity afforded by the constitutional guaranty relates to the past and does not endow

the person who testifies with a license to commit perjury.”). In Glickstein, the Court

construed a similar immunity statute that did not contain an exception for perjury. 26 In

addressing whether the statute immunized false statements, the Court stated:

       [T]he statute expressly commands the giving of testimony, and its manifest
       purpose is to secure truthful testimony, while the limited and exclusive
       meaning which the contention attributes to the immunity clause would
       cause the section to be a mere license to commit perjury, and hence not to
       command the giving of testimony in the true sense of the word.

               The argument that because the section does not contain an
       expression of the reservation of a right to prosecute for perjury in harmony
       with the reservations in Rev. Stat., § 860, and the act of 1893, therefore it is
       to be presumed that it was intended that no such right should exist, we
       think, simply begs the question for decision, since it is impossible in reason
       to conceive that Congress commanded the giving of testimony, and at the
       same time intended that false testimony might be given with impunity in
       the absence of the most express and specific command to that effect.

              Bearing in mind the subject dealt with we think the reservation of
       the right to prosecute for perjury made in the statutes to which we have
       referred was but the manifestation of abundant caution, and hence the


384 U.S. 436, 467; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966) (“[W]ithout proper safeguards
the process of in-custody interrogation of persons suspected or accused of crime contains
inherently compelling pressures which work to undermine the individual’s will to resist
and to compel him to speak where he would not otherwise do so freely.”).
26
   The statute provided, in pertinent part, “ ‘no testimony given by him shall be offered in
evidence against him in any criminal proceeding.’ ” Glickstein, 222 U.S. at 140-141
(citation omitted). See also note 21 of this opinion.



                                             22
          absence of such reservation in the statute under consideration may not be
          taken as indicative of an intention on the part of Congress that perjury
          might be committed at pleasure. [Id. at 143-144.][27]
The Court concluded that the statute, in compelling the giving of testimony, did not

confer immunity wider than that guaranteed by the Constitution. Id. at 142-144.

          I believe Glickstein is instructive in assessing the majority’s argument that the

DLEOA includes false statements because the Legislature did not use the term “truthful

information.” Glickstein rejected the defendant’s analogous argument that, because the

statute in that case did not include a perjury exemption that had been included in other

statutes, such an exemption did not exist. Similarly, the Michigan Legislature’s use of

“truthful” in other statutes appears at most to only reflect a “manifestation of abundant

caution” rather than suggesting that the DLEOA does not extend to false statements. Id.

at 144.

          Further, although Glickstein did not clearly explain why the Fifth Amendment

does not endow a person with a license to commit perjury, it recognized the critical

relationship between compelled statements and the truth. The United States Supreme

Court expounded on this relationship in United States v Knox, 396 U.S. 77; 90 S. Ct. 363;

24 L. Ed. 2d 275 (1969), holding that the Fifth Amendment does not protect perjury

because those false statements are not compelled. In Knox, the defendant was indicted

for including false, material information in his tax filings. He sought Fifth Amendment



27
   This passage suggests that, absent manifest legislative intent to the contrary, statutes
compelling the giving of testimony are presumed to require that the testimony be truthful.
If such a presumption had been in play in McIntire, perhaps this Court would have
reached a different result.



                                             23
protection, arguing that his tax filings were compelled by statute and, had he not filed

truthful and complete forms as required, he would have incriminated himself. Similarly,

filing no forms at all would also have subjected him to prosecution. The Court rejected

the defendant’s argument, noting he had “taken a course other than the one that the

statute was designed to compel, a course that the Fifth Amendment gave him no privilege

to take.” Id. at 82. The Court stated, “when [defendant] responded to the pressure under

which he found himself by communicating false information, this was simply not

testimonial compulsion.” Id. Similarly, in Wong, 431 U.S. at 178, the Court confirmed

that the Fifth Amendment does not condone perjury, emphasizing that “the predicament

of being forced to choose between incriminatory truth and falsehood, as opposed to

refusing to answer, does not justify perjury.” 28

       Garrity statements are protected by the Fifth Amendment because, by requiring an

individual to choose between self-incrimination and job forfeiture, the resulting

statements are compelled. Garrity, 385 U.S. at 497-498. These statements are “infected

by the coercion inherent in [the] scheme of questioning and cannot be sustained as


28
   Other courts have reached the same conclusion. See, e.g., United States v Thomas, 612
F3d 1107, 1128 (CA 9, 2010) (“But [defendant] was not in any way compelled to
‘knowingly giv[e] Grand Jury testimony that was intentionally evasive, false, and
misleading’ by virtue of her grand jury subpoena.”) (second alteration in original); United
States v Phillips, 540 F2d 319, 332 (CA 8, 1976) (“[Defendant’s] decision to proffer
false answers was in no way compelled; it was a voluntary decision on his part.”);
Commonwealth v Good, 461 PA 546, 553; 337 A2d 288 (1975) (holding witnesses who
lied to a grand jury were not compelled to be witnesses against themselves); United
States v Tramunti, 500 F2d 1334, 1342 (CA 2, 1974) (“If he gives false testimony, it is
not compelled at all. . . . [False testimony] is not the incriminatory truth which the
Constitution was intended to protect.”).



                                              24
voluntary . . . .” Id. But, Garrity does not provide a license to lie or commit perjury.

United States v Veal, 153 F3d 1233, 1243 (CA 11, 1998). 29 The Fifth Amendment does

not protect false Garrity statements because those “deliberate, false statements” result

from “independent, voluntary choices.” Id. at 1244. 30 The statements therefore provide

an avenue for the prosecution of obstruction of justice.

         The issue here is whether defendants’ statements were protected by the DLEOA,

not the Fifth Amendment. But in the DLEOA, the Legislature used the term “compelled”

when providing statutory protection to Garrity statements. As already explained in this

opinion, when considering whether the privilege against self-incrimination is implicated,

Fifth Amendment jurisprudence focuses extensively on whether the testimony or

statements were “compelled.” In this context, “compelled” has acquired a particular

meaning, requiring courts to consider whether specific circumstances giving rise to

compulsion are present such that Fifth Amendment protection applies. 31 Because of this,

“compelled” should be construed and understood in accordance with that meaning.



29
     Veal was overruled on other grounds by Fowler v United States, 563 U.S. 668 (2011).
30
   The fact that Garrity statements are not made under oath is immaterial to the Fifth
Amendment analysis. Veal, 153 F3d at 1241 (“Like false testimony before a grand jury,
the Court has not excluded from criminal liability false statements made to government
agents or agencies, whether or not those statements were made under oath.”). See also
LaChance v Erickson, 522 U.S. 262, 267; 118 S. Ct. 753; 139 L. Ed. 2d 695 (1998) (holding
that it was irrelevant that statements were not made under oath for the purpose of
criminal culpability for making false statements to government agency investigators).
31
   Cf. Howes v Fields, 565 US ___, ___; 132 S. Ct. 1181, 1189; 182 L. Ed. 2d 17 (2012)
(“As used in our Miranda case law, ‘custody’ is a term of art that specifies circumstances
that are thought generally to present a serious danger of coercion.”).



                                            25
MCL 8.3a; People v Law, 459 Mich. 419, 425 n 8; 591 NW2d 20 (1999). Giving the

appropriate meaning to this term of art, the DLEOA does not bar the use of the

statements because defendants’ decision to lie constituted a voluntary choice that was not

“compelled under threat of dismissal from employment or any other employment

sanction . . . .” MCL 15.391.

      The government here did not “compel” defendants to lie. Rather, it sought only to

“compel” defendants to tell the truth. That defendants chose to provide exculpatory

falsehoods, rather than inculpatory truths, resulted in their loss of protection under the

Fifth Amendment and MCL 15.393. See Wong, 431 U.S. at 178 (“[E]ven the predicament

of being forced to choose between incriminatory truth and falsehood, as opposed to

refusing to answer, does not justify perjury.”). 32 Our Constitution and laws protect

compelled “information”-- incriminating truths, not exculpatory falsehoods. 33



32
   Nothing in the way of rational public policy would result from protecting exculpatory
falsehoods. By such a conclusion, the government would be unable to obtain information
that it needs to uncover police misconduct, and officers who possess such information
would be permitted to lie about it without concern for criminal repercussions.
33
  For what it is worth, interpreting MCL 15.393 as providing the same protections as
Garrity and its progeny, i.e., as not protecting false statements, is also consistent with
House Legislative Analysis, SB 647, December 7, 2006, which states:

            The U.S. Supreme Court has already established that involuntary
      statements made by law enforcement officers during internal investigations
      cannot be used against the officers in a criminal prosecution. Concerning
      this matter, the bill would simply codify the federal court ruling.
      [Emphasis added.]

It is likewise consistent with Senate Legislative Analysis, SB 647, February 20, 2007,
which states:



                                           26
                                      3. CONTEXT

       It must finally be noted that “[a] court does not construe the meaning of statutory

terms in a vacuum.” Manuel v Gill, 481 Mich. 637, 650; 753 NW2d 48 (2008) (quotation

marks and citation omitted). “Rather, we interpret the words in their context and with a

view to their place in the overall statutory scheme.” Id. (quotation marks and citations

omitted). See also Michigan ex rel Gurganus v CVS Caremark Corp, 496 Mich. 45, 59;

852 NW2d 103 (2014) (“Individual words and phrases are not read in a vacuum; we

examine the statute as a whole, reading individual words and phrases in the context of the

entire legislative scheme.”) (quotation marks and citation omitted). The statute at issue

here is based upon an obvious theory of quid pro quo: police officers provide information

to the government about police misconduct and in exchange the government agrees not to

use the information against the officers. Both the government and the officers thereby

receive a benefit-- the government receives information that may be helpful in identifying

criminal misconduct and the officers effectively receive immunity. 34 However, where the


              By providing that an involuntary statement made by a law
       enforcement officer, and any information derived from it, may not be used
       against the officer in a criminal proceeding, the bill effectively codifies
       Garrity protections in Michigan statutory law. [Emphasis added.]

Contrary to the majority’s suggestion, by the time that the DLEOA was enacted in 2006,
the “Garrity protections” were well understood as excluding protection of false
statements. While I recognize the limitations inherent in reliance on legislative analyses
as an aid in the construction of a statute, see In re Certified Question, 468 Mich. at 115
n 5, it is nonetheless notable when the construction of a statute, reached without reliance
on a legislative analysis, conforms fully with such a legislative analysis.
34
   More specifically, the officers’ statements cannot be used against them in a criminal
proceeding. However, the practical effect of that is almost always going to be the same
as immunity, as it was in this case.



                                            27
officers proceed to lie to the government, the government is deprived of that to which it

was entitled in exchange for the grant of immunity-- information. 35 There is simply no

longer any consideration given by the officers. i.e., there is no quid pro quo. In such a

situation, the officers should likewise be deprived of that for which they bargained--

immunity. Otherwise, they would receive what they bargained for-- immunity-- without

having to fulfill their part of the bargain-- providing information-- and the manifest truth-

seeking function of the statute would thus be nullified. No Legislature, and no legislator,

could conceivably have intended such a result. As the Court of Appeals explained:

              We conclude that the Legislature’s manifest intent was to create a
       mechanism for facilitating internal police investigations and to provide an
       incentive for officers who cooperate by providing needed facts. The
       Legislature certainly did not intend to immunize police officers by
       precluding the use of their lies and false statements in criminal proceedings.
       Indeed, such a strained construction of MCL 15.393 would be wholly
       contrary to the Legislature’s purpose in enacting the statute. In sum, the
       plain language of MCL 15.391(a) establishes that an “involuntary
       statement” includes only truthful and factual information. Quite simply,
       when an officer lies, he or she provides no “information.” Accordingly,
       MCL 15.393 does not preclude the use of the officer’s lies in a criminal
       proceeding. [Hughes, 306 Mich. App. at 130.]
Reference to “information provided by a law enforcement officer,” MCL 15.391(a), in

exchange for immunity, cannot reasonably be interpreted to mean simply any utterance of

words; instead, it must reasonably be interpreted as meaning truthful information. Given


35
   Cf. Apfelbaum, 445 U.S. at 132 (Brennan, J., concurring in the judgment) (recognizing
that the perjury exception to the Fifth Amendment is based in part on “the simple reality
that affording the witness a right to lie with impunity would render the entire immunity
transaction futile.”); id. at 135 (Blackmun, J., concurring in the judgment) (“Perjury or
the making of false statements under a grant of immunity thus violates a basic assumption
upon which the privilege and hence the immunity depend.”).



                                             28
that the obvious purpose of the statute at issue is to assist in the discovery of police

misconduct, an indispensable element of the induced statement is that it be truthful so

that it may-- in fact or potentially-- assist in such discovery. If the police officers who are

questioned are allowed to provide false statements without consequence, i.e., without

adversely affecting their guarantee of immunity, not only is the government not assisted

in its responsibilities to investigate and punish police misconduct, but it may be

affirmatively hindered or obstructed in this regard by the false statements, which indeed

is exactly what occurred in the case at hand. 36 In this case, after defendants stated that




36
     As one commentator explained:

                 The state has a strong preference against allowing persons to lie with
         impunity, for lying prejudices the state in ways that neither silence nor
         truth-telling does. Silence with impunity may disable the state from
         acquiring information from a witness, but it has the virtue of leaving the
         state no worse off than if the witness had never existed. Truth-telling with
         impunity may disable the state from using a witness’s statements against
         him criminally, but it enlightens the state and enables the state to use the
         information for all other purposes. In contrast, lying with impunity leaves
         the state worse off than it was before. Lying with impunity not only
         disables the state from using the lies as criminal evidence against the
         person, but it affirmatively misleads and confuses the state regarding the
         truth. Not surprisingly, the Court finds no place for lying:

                       In [the] constitutional process of securing a witness’[s]
                testimony, perjury simply has no place whatever. Perjured
                testimony is an obvious and flagrant affront to the basic
                concepts of judicial proceedings . . . . Congress has made the
                giving of false answers a criminal act punishable by severe
                penalties; [for] in no other way can criminal conduct be
                flushed into the open where the law can deal with it.
                [Westen, Answer Self-Incriminating Questions or Be Fired,
                37 Am J Crim L 97, 123-124 (2010), quoting United States v


                                              29
defendant Hughes did not have any improper physical contact with the complainant, the

investigation was terminated and it was not revived until a year later and that was only

because the person who had been assaulted by defendant Hughes hired a private

investigator who later discovered the video recording of the assault. Allowing an officer

to provide false statements and yet receive full immunity utterly defeats the obvious

purpose of the statute and serves no comprehensible alternative purpose. 37 As a result, I

believe that construing the DLEOA in light of its obvious purpose-- assisting in the

discovery of police misconduct-- strongly supports the conclusion that “information”

presupposes “truthful information.” Simply put, there is no reason to enact an immunity




              Mandujano, 425 U.S. 564, 576; 96 S. Ct. 1768; 48 L. Ed. 2d 212
              (1976) (alterations in original).]
37
   The majority asserts that “the protections offered by the DLEOA are intended to
encourage and facilitate officers’ participation in internal investigations, with the goal of
rendering those investigations more fruitful and effective.” I fail to see how lies render
investigations more fruitful and effective. Indeed, I believe that they have the very
opposite effect-- they hinder and thwart investigations. I do not believe that any
reasonable Legislature could conceivably have wished to encourage police officers to lie
during an internal investigation, or even been disinterested in whether such lies took
place. The majority posits that “[n]ot all statements, after all, are clearly true or entirely
false, and the Legislature may have concluded that qualifying the DLEOA’s statutory
protections based on veracity would unduly complicate the implementation of those
protections or undermine the certainty and effectiveness of the protections offered.” It is
one thing to conclude that the Legislature intended to protect statements that were made
by a person who at the time believed the statements to be true, even if it is subsequently
determined that the statements were incorrect, but it is quite another thing to suppose that
the Legislature intended to protect statements that were made by a person who at the time
knew that his or her statements were false, which is what happened in the instant case.
Given that the Legislature only extended protection to “compelled information,” I simply
cannot believe it intended to protect deliberate falsehoods. Deliberate falsehoods clearly
do not constitute “compelled information.”


                                             30
statute if it cannot produce “information” that is helpful in uncovering police misconduct.

As the United States Supreme Court explained, “it is impossible in reason to conceive

that Congress commanded the giving of testimony, and at the same time intended that

false testimony might be given with impunity in the absence of the most express and

specific command to that effect.” Glickstein, 222 U.S. at 143. Similarly, I am not

persuaded that the DLEOA protects false statements absent any “express and specific

command to that effect,” which the DLEOA does not contain. Id.

                                    III. CONCLUSION

       Because I agree with the Court of Appeals that neither the Fifth Amendment nor

the DLEOA forbid the use of a law enforcement officer’s false statements in a subsequent

prosecution for obstruction of justice, I respectfully dissent and would affirm the

judgment of the Court of Appeals.


                                                        Stephen J. Markman
                                                        David F. Viviano




                                            31